Citation Nr: 1048214	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-42 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel










INTRODUCTION

The appellant has no recognized periods of military service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no requisite military service, to include as a 
member of the Philippine Commonwealth Army or the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.



CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 
2002 & West Supp. 2010); American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. 
§ 3.203 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) inform 
the appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence he is expected to provide.  

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) 
(citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive in the matter.  In the case at hand, the service 
department has certified that the appellant did not have the 
requisite military service to qualify for the benefits at issue.  
Under the circumstances, there is no possibility that the 
appellant's claim for benefits might be substantiated.  
Accordingly, further consideration of the provisions of the VCAA 
is not necessary in this case.  

In the circumstances of this case, a remand to have the RO take 
additional action would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing to 
the veteran are to be avoided).  The VA has satisfied any 
obligation to notify and assist the claimant in this case.  
Further development and further expending of VA's resources is 
not warranted.  In any event, the appellant has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of VA's notices or other development.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  Thus, adjudication of this issue at 
this time is warranted.  

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.  In 
order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.  

Section 1002(d) provides that a person is eligible for the 
payment if he or she had qualifying service, defined as service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces; and was discharged or released from service 
under conditions other than dishonorable.  

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD-214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department under the following conditions:  
(1) the evidence is a document issued by the service department; 
(2) the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that 
there is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" and 
38 C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without verification 
from the appropriate service department."  The Court has found, 
however, that VA may accept U.S. service department documents or 
seek certification of service, but once certification is 
received, VA is bound by that certification.  See Palor v. 
Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 Vet. 
App. 202 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 
1373 (2008), found that VA must ensure that service department 
certifications as to whether an individual served in the U.S. 
Armed Forces are based on all available evidence, including any 
evidence of service that a claimant submits to VA.

In the present case, certification was initially sought by the RO 
in November 2009, and a January 2010 statement was received from 
the NPRC.  This response indicated that the appellant had no 
recognized service as a member of the Philippines Commonwealth 
Army or the recognized guerillas in the service of the U.S. Armed 
Forces.  

In support of his claim, the appellant submitted various 
documents, including a November 1990 application for Philippine 
veterans old age pension; various membership cards to Philippine 
veterans organizations; April 1945 and March 1946 discharge 
certificates from the Commonwealth of the Philippines-
Philippines Army; a 1988 certificate issued by the General 
Headquarters, Armed Forces of the Philippines, stating the 
appellant was paid as a private between January and August 1945; 
an April 2010 certificate issued by the General Headquarters, 
Armed Forces of the Philippines, stating the appellant was paid 
as a private from June to July 1945; a February 1946 affidavit 
for Philippine Army personnel, showing service from February 1944 
to August 1945 in the guerillas; and an April 2010 statement from 
the Philippine Veterans Affairs Office certifying the appellant 
as a veteran of World War II and qualified for old age pension.  

Despite this documentation, however, the appellant did not submit 
a DD Form 214, a Certification of Release or Discharge from 
Active Duty, or an original Certificate of Discharge in 
accordance with 38 C.F.R. § 3.203(a)(1).  The various documents 
submitted by the appellant fail to satisfy the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather documents from the Philippine government 
and/or other sources.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Based on the submission of these documents, the RO made a second 
inquiry to the NPRC, which again determined that the appellant 
had no recognized service as a member of the Philippines 
Commonwealth Army or the recognized guerillas in the service of 
the U.S. Armed Forces.  

Significantly, and as noted above, VA is bound by service 
department determinations regarding what constitutes service in 
the Armed Forces of the United States.  The NPRC has certified 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces, and this verification 
is binding on VA such that VA has no authority to change or amend 
the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  
Should the appellant believe there is reason to dispute the 
report of the service department or the content of military 
records, he should pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.  This department 
is bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no 
requisite service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.  Therefore, legal entitlement to a 
one-time payment from the Filipino Veterans Equity Compensation 
Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


